United States Court of Appeals,

                         Eleventh Circuit.

                Nos. 92-8228, 92-8764 and 94-8376.

           UNITED STATES of America, Plaintiff-Appellee,

                                  v.

   Joseph NEWTON, Eddie Gregory Batten, Robert Moss, Jr., John
Brown, Jr., Grady D'Vaughn Reddick, Sean Jackson, Robert Jivens,
Willie Lee Palmer, Sr., Defendants-Appellants.

           UNITED STATES of America, Plaintiff-Appellee,

                                  v.

              Robert MOSS, Jr., Defendant-Appellant.

           UNITED STATES of America, Plaintiff-Appellee,

                                  v.

           Grady D'Vaughn REDDICK, Defendant-Appellant.

                           Dec. 22, 1994.

            As Corrected by Order Dated Jan. 30, 1995.

Appeal from the United States District Court for the Southern
District of Georgia. (No. CR491-176-3), B. Avant Edenfield, Chief
Judge.

Before EDMONDSON and BIRCH, Circuit Judges, and HILL, Senior
Circuit Judge.

                                 ORDER

     The court, on the panel's own motion, has reconsidered the

opinion    heretofore   issued   in      these   cases.   Upon   such

reconsideration it appears that passages in the original opinion

appear to ground the judgment of the court upon an erroneous

premise.   It is therefore ORDERED that the attached opinion is

substituted as the opinion of the court.

Before EDMONDSON and BIRCH, Circuit Judges, and HILL, Senior
Circuit Judge.
      HILL, Senior Circuit Judge:

      Appellants Joseph Newton, Grady D'Vaughn Reddick, Willie Lee

Palmer, John Brown, Jr., Robert Jivens, Sean Jackson, Eddie Batten,

and   Robert   Moss    appeal   their     convictions        and   sentences     for

conspiracy to distribute and to possess with intent to distribute

cocaine, violating 21 U.S.C. § 846 (Count One).                Moss appeals his

conviction of employing persons under eighteen years of age to

distribute controlled substances, violating 21 U.S.C. § 861(a)(1)

(Count Two). Jivens, Moss, Batten, Brown, and Jackson appeal their

convictions of using a firearm during a drug trafficking offense,

violating 18 U.S.C. § 924(c) (Count Three).                Reddick and Palmer,

charged as aiders and abettors under Count One, appeal their

convictions on substantive money laundering offenses, violating 18

U.S.C. § 1956(a)(1)(B)(i) (Counts Four, Five, Six, and Seven).

Newton and Moss appeal their convictions for using a communication

facility to commit a drug felony, violating 21 U.S.C. § 843(b) and

(c) (Counts Nine and Ten).       For the reasons that follow, we affirm

the   convictions     and   sentences    of   Brown    and    Moss   and   reverse

Reddick's   convictions.        The     judgments     of   conviction      and   the

sentences of Newton, Palmer, Jivens, Jackson, and Batten are

affirmed without opinion.        See 11th Cir.R. 36-1.

                I. FACTUAL AND PROCEDURAL BACKGROUND

      In September 1991, a federal grand jury indicted seventeen

individuals as members of a crack cocaine distribution conspiracy

who acted under the direction of and in concert with Ricky Maurice
Jivens.1    The conspiracy's genesis was in late 1988.           The locally

notorious street-level crack gang routinely employed violence and

was responsible for many homicides and aggravated assaults in

Savannah.    To insure loyalty and to prevent members from readily

turning on their former confederates, Ricky Jivens insisted on all

of the principals' "getting down," that is, killing someone before

receiving any sizeable quantity of "fronted" cocaine.             The Jivens

organization was equally murderous in dealing with people who owed

them money, stole from them or sought to, in Ricky Jivens' words,

"switch out."

     The rash of violence caused the assembly of a state and

federal    task   force   in   January   1991,   focusing   on   the   gang's

activities. The gang's cohesiveness began to unravel when the Drug

Enforcement Agency (DEA) task force was successful in infiltrating

the group with undercover informants and in converting gang members

to informants. 2     Following the arrest of Ricky Jivens and Sean

Jackson on September 20, 1991, the DEA agents obtained a series of

search warrants and executed a coordinated series of raids the next

     1
      Principal indictee Ricky Maurice Jivens entered a guilty
plea to: (1) conducting a continuing criminal enterprise (CCE)
offense, 21 U.S.C. § 848 (Count Four); (2) using a firearm
during and in relationship to a drug trafficking crime, 18 U.S.C.
§ 924(c) (Count Three); (3) a substantive money laundering
offense, 18 U.S.C. § 1956(a)(1)(B)(i) (Count Five); and (4) the
general forfeiture allegation, 21 U.S.C. § 853 (Count Seventeen).
Jivens was sentenced to life imprisonment without parole. His
sentencing appeal was affirmed by this Court. United States v.
Jivens, 11th Cir., 1993, 996 F.2d 314.
     2
      One informant, Frank Brown, was utilized by the agents to
make some recorded undercover purchases of crack cocaine from
Robert Jivens, Levon Bazemore and Robert Moss. Immunized
coconspirator Jerome Richardson consented to the DEA's placing
audio and video bugging devices in a southside Savannah apartment
the task force obtained for him.
morning, bringing Appellants into their net.               After indictment, a

jury trial was held in January 1992.           With one exception, the jury

convicted Appellants on all counts.3               The district court denied

Moss'    extraordinary       motion    for   new    trial.4       The    remaining

Defendants either pled guilty or their trials were severed from the

main group.

                             II. ISSUES ON APPEAL

     Each of the three remaining Appellants raises many separate

issues on appeal.5      Those issues with merit are:          (1) Moss contends

that the district court erred in denying his motion for a new trial

based on newly discovered evidence and in considering activities

before     his    eighteenth    birthday     in    applying      the    Sentencing

Guidelines;      (2) Brown contends that during closing argument, the

prosecutor improperly vouched for the credibility of his own

witness;         and   (3)   Reddick    asserts     that   the     evidence    was

insufficient to support his convictions.

                               III. DISCUSSION

A. Moss' Rule 33 Motion

         Moss contends that the district court erred in denying his

motion for new trial based on newly discovered evidence pursuant to

Rule 33 of the Federal Rules of Criminal Procedure.                     He asserts

that after trial it was ascertained that the testimony of a


     3
      The court directed a verdict of acquittal for Robert Jivens
on Count Two.
     4
      Moss' appeal of that ruling has been consolidated with the
direct appeal.
     5
      All issues not listed here are without merit and warrant no
discussion.
juvenile       witness,    identified     as   CJR,    was   in    all   likelihood

perjurious concerning Moss' involvement in the murder of indicted

drug dealer Antonio Anderson.            CJR testified that he heard Moss'

voice inside the drive-by car from which the fatal bullets were

fired.        CJR testified that Anderson was shot by two automatic

weapons, a Tech-9 and an AK 47, from a distance of ten to fifteen
                                                                   6
feet.       This testimony was later proved incorrect.                 After trial,

Savannah Police Department homicide records and Georgia Bureau of

Investigation crime lab reports were discovered in the Government's

possession by defense attorneys preparing for another case.                   These

documents suggested that Anderson was shot at close range, six to

eighteen inches, and died from gunshot wounds from a .38 or .357

pistol, not an automatic weapon.           CJR also testified that Anderson

was shot about 11:00 p.m. when the actual time of death was shown

by the autopsy report and Savannah homicide records to be many

hours earlier.

       Moss contends that the Government's failure to provide him

with copies of the reports prior to trial violates Brady v.

Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).                    The

Government asserts that the reports were never in the actual

physical custody of the prosecutor.              It contends that the reports

were       mailed   from   the   state   crime   lab   to    the   state   district

attorney's office and inadvertently placed in a generic file

cabinet.       The Government also asserts that, even if Moss' defense


       6
      The Government contends that CJR was not lying about the
Anderson homicide but was merely mistaken, and that any
impeachment of his testimony should be strictly limited to the
murder.
attorney had been privy to this impeaching evidence prior to trial,

it would not have changed the verdict.        We agree.

1. Standard of Review.

      The denial by the district court of Moss' extraordinary

motion for new trial is reviewed for abuse of discretion.          United

States v. Champion, 813 F.2d 1154, 1172 (11th Cir.1987).

2. Analysis.

       The    Supreme   Court   has   held   that   "suppression   by   the

prosecution of evidence favorable to an accused upon request

violates due process when the evidence is material either to guilt

or to punishment, irrespective of the good faith or bad faith of

the prosecution."       Brady, 373 U.S. at 87, 83 S.Ct. at 1196-97.

Evidence favorable to the accused includes impeachment evidence.

United States v. Bagley, 473 U.S. 667, 682, 105 S. Ct. 3375, 3384,

87 L. Ed. 2d 481 (1985).      A constitutional error occurs, however,

only if the suppressed evidence is material, i.e., only if "there

is a reasonable probability that, had the evidence been disclosed

to the defense, the result of the proceeding would have been

different."    Bagley, 473 U.S. at 680, 105 S.Ct. at 3383.

      This court applies a four-prong test to decide whether a new

trial is required because of a Brady violation.           United States v.

Spagnoulo, 960 F.2d 990, 994 (11th Cir.1992).             To obtain a new

trial, a defendant must show each of the following elements:            (1)

that the Government possessed evidence favorable to the defendant

(including impeachment evidence);       (2) that the defendant did not

possess the evidence nor could he have obtained it himself with any

reasonable diligence;       (3) that the prosecution suppressed the
favorable evidence; and (4) that had the evidence been revealed to

the defense, there is a reasonable probability that the outcome of

the proceedings would have been different.          Id. at 994.

      After an evidentiary hearing on the Rule 33 motion, the

district court found that although Moss proved the first three

elements, he failed to prove the fourth because he could not show

that the undisclosed evidence would have made any difference in the

verdict.    The trial judge refused to grant Moss a new trial.

Suppression of evidence results in constitutional error "only if

the   evidence   is   material   in   the   sense   that   its   suppression

undermines confidence in the outcome of the trial."              Bagley, 473
U.S. at 678, 105 S.Ct. at 3381.

      The Brady rule protects a defendant from erroneous conviction

and is not designed to punish the Government.               See Jackson v.

Wainwright, 390 F.2d 288, 295 (5th Cir.1968).          A punitive element

is, however, often enrobed in or accompanies a Brady violation, but

it implicates the Government's lawyer           qua lawyer and not the

Government as a party.      Should it appear that Government counsel

has intentionally—or culpably carelessly—concealed known Brady

material from a defendant, the lawyer is not absolved from that

professional misdeed merely because the concealment is found not to

have been material in the Bagley sense.

      This record does not display intentional concealment;              the

information in question was not in the possession of Government

counsel. It is not clear that more diligence would have discovered

the material.     It would have shown CJR's testimony about the

Anderson murder to have been inaccurate in several respects.            Moss
was not charged with Anderson's murder, but the inaccuracy would

have been admissible for impeachment.                However, considering the

entire record, we conclude that the omission was not material in

the Bagley sense.         Its suppression does not "undermine confidence

in the outcome of the trial."         The record is replete with proof of

Moss' involvement on the four counts on which he was charged

without regard to CJR's testimony.7          We therefore conclude that the

district court did not abuse its discretion in denying Moss' motion

for a new trial.

B. Moss' Sentencing Appeal

         Moss    contends    that   the   district     court    should    not   have

considered acts before his eighteenth birthday in determining the

quantity    of    drugs     attributable    to   him    under    the     Sentencing

Guidelines.      Moss argues that "virtually all of the evidence cited

by the Probation Officer at the sentencing hearing in support of

his conclusion as to the quantity of drugs attributable to Moss


     7
      The jury found Moss guilty of four counts: conspiracy to
possess with intent to distribute cocaine; employment of a
minor; use of a firearm; and use of a telephone in furtherance
of a drug trafficking crime. The Government introduced
surveillance videotapes showing Moss working with members of a
Jivens organization. In the videotapes, Moss can be seen hiding
a firearm in a flowerpot in the yard on one occasion. When the
police searched the apartment where Moss conducted this activity,
the officers found guns and ammunition; in the yard, they
discovered cocaine. In another surveillance videotape, the jury
heard Ricky Jivens angrily denounce Moss for failing to pay
Jivens his entire debt and threaten to cut off Moss from future
cocaine deliveries. Next the videotape shows Jivens telephoning
someone. It is clear from the context that he is calling Moss.
Further, Jerome Richardson testified that Moss was a member of
the conspiracy and that a minor know as "Little Charlie" worked
for Moss. Therefore, based on evidence other than CJR's
testimony, the jury could have reasonably found that the
Government proved Moss guilty beyond a reasonable doubt on all
four counts.
involved sources that provided their information before Moss'

eighteenth birthday."            The district court rejected this argument

and    adopted        the    Probation   Officer's    finding    that     Moss    was

responsible for at least five kilograms but less than fifteen

kilograms of cocaine base (Base Offense Level 40).                    We agree.

1. Standard of Review.

           Sentencing issues present predominantly factual issues which

are reviewed under a clearly erroneous standard.                       18 U.S.C. §

3742(e); United States v. Cain, 881 F.2d 980, 982 (11th Cir.1989).

2. Analysis.

           Where there is one continuous conspiracy, and the defendant

has    straddled       his    eighteenth   birthday   by   membership      in     that

conspiracy both before and after that significant day, his prior

acts could be found to be the sole basis for guilt.                   United States

v. Cruz, 805 F.2d 1464 (11th Cir.1986), cert. denied, 481 U.S.
1006, 107 S. Ct. 1631, 95 L. Ed. 2d 204 (1987).                   Nevertheless, the

district court charged the jury that they could find Moss guilty

only for acts that he committed after his eighteenth birthday.8

Under a clearly erroneous standard, we determine that the district

court was correct in sentencing Moss merely by our looking at the

evidence against him after he turned eighteen on July 21, 1991.

       The Government introduced into evidence a July 23, 1991, audio

tape       of   the   first    telephone   call   made   (at    its    request)    by

undercover informant Jerome Richardson to Ricky Jivens.                     On the

       8
      Although this instruction was proposed by the Government,
it appears that Moss received the benefit of instruction to which
he was not entitled. See United States v. Cruz, 805 F.2d 1464
(11th Cir.1986), cert. denied, 481 U.S. 1006, 107 S. Ct. 1631, 95
L. Ed. 2d 204 (1987).
tape, Richardson tells Jivens that the police have been questioning

him about certain of Jivens' activities. Jivens asks Richardson if

the police have inquired about certain individuals;                one of the

first    names   Jivens   mentions   on   the   tape   is    "Muffie,"       Moss'

nickname.    Richardson testified that he was at a Savannah bar in

August 1991, with Moss.      Moss' pager went off and Moss dispatched

a young man named Telly to get an ounce of cocaine.                Richardson

further testified that Moss delivered $20,000 on one occasion, and

$10,000 on another occasion, to Jivens.          In a September 18, 1991,

videotape introduced into evidence by the Government, Ricky Jivens

states that he is tired of Moss "shorting him" on payments.                    The

last undercover call made from Richardson to Moss occurred after

Ricky Jivens was arrested on September 20, 1991.             Agents directed

Richardson to call Moss and to pose as Ricky Jivens.                   Moss told

Richardson, thinking him to be Jivens, "[that] it was a slow day."

When Moss was arrested that night, he was in the company of Michael

Williams,   another   indicted   coconspirator,        and   had   a    cellular

telephone and a pager in his possession.

     Even considering only Moss' post-eighteen criminal conduct, we

find there is ample evidence against Moss to substantiate the
                                                                         9
sentences for the offenses of which he was convicted.                         The

district court was not clearly erroneous in its finding that Moss

had a base offense level of 40 and in sentencing him accordingly.

     9
      Moss was convicted of: conspiracy to distribute cocaine,
in violation of 21 U.S.C. § 846 (Count One); employing a minor
to distribute controlled substances, in violation of 21 U.S.C. §
861(a)(1) (Count Two); use of a firearm during a drug
trafficking offense, in violation of 18 U.S.C. § 924(c) (Count
Three); and use of a communication facility to commit a drug
felony, in violation of 21 U.S.C. § 843(b) and (c) (Count Ten).
C. Brown—Vouching for Witness

      Brown argues that the prosecutor impermissibly vouched for

the veracity of a pivotal Government witness, Jerome Richardson, in

his closing argument, citing United States v. Sims, 719 F.2d 375,

377 (11th Cir.1983), cert. denied, 465 U.S. 1034, 104 S. Ct. 1304,

79 L. Ed. 2d 703 (1984).     He contends that plain error was committed

when the prosecutor told the jury that, in effect, a federal judge

found Richardson credible enough to issue a search warrant.10 Brown

     10
          The prosecutor stated:

             Moving on to John Brown, Big John. The juvenile said
             John Brown used to pick Ricky up, and he knew money was
             picked up from John Brown. Jerome Richardson stated
             that a year and a half ago, before he was an informant,
             John Brown brought Jivens, Ricky, $15,000 at Waldburg
             and Lincoln. Ground zero for the Ricky Jivens' cocaine
             operation.

             Jerome Richardson said, and you saw evidence of this on
             the videos, that John Brown was the one, John was the
             one who didn't return Ricky's pages enough—promptly
             enough to satisfy the boss. And Jerome Richardson
             testified that he went to 40 C Lakeside Apartments to
             pick up the money that Ricky had directed them to go
             pick up from John Brown, a sum greater than $10,000 and
             bring back to Ricky.

             Now as Agent Snider testified, that information was the
             sole basis the agents had to go seek the search warrant
             on Mr. Brown. And a judge, state or federal, is not
             going to give a Drug Enforcement Administration agent
             or any law enforcement officer a search warrant to
             search anybody's house for no reason. They got to have
             some showing and the showing, as Mr. Snider testified
             to, was largely a narrative of what Jerome Richardson
             had related in other aspects of the case.

             And what do the agents find when they go out there?
             Drugs, cash, glassine bags, a ledger, completely
             corroborating what Jerome Richardson testified to.

             Look at the Government's "28" series exhibits. They
             show beyond a shadow of a doubt John Brown to be
             dealing cocaine and the other evidence in the case
             shows John Brown to have been dealing cocaine for and
asserts that the effect of these remarks was to place the prestige

and office of the judiciary behind Richardson and turn the judge

into a witness for the prosecution.      The Government argues that it

was merely suggesting to the jurors that DEA agents were successful

in   obtaining   a   search   warrant   based   on   Jerome   Richardson's

information and the resulting search confirmed that information.

We agree.

1. Standard of Review.

       Absent a contemporaneous objection, the propriety of the

Government's closing argument and alleged prosecutorial misconduct

in improperly vouching for a witness' credibility are reviewed

under a plain error standard.      Fed.R.Crim.P. 52(b); United States

v. Lacayo, 758 F.2d 1559, 1564 (11th Cir.), cert. denied, 474 U.S.
1019, 106 S. Ct. 568, 88 L. Ed. 2d 553 (1985).

2. Analysis.

      Attempts to bolster a witness by vouching for his credibility

are normally improper and constitute error.            United States v.

Ellis, 547 F.2d 863, 869 (5th Cir.1977).         It is improper for the

prosecution to place the prestige of the Government behind a

witness by making explicit personal assurances of the witness'

veracity.      United States v. Eley, 723 F.2d 1522, 1526 (11th

Cir.1984).     We denounce lawyers who give their personal opinion

that "I believe the witness is telling the truth."            United States

v. Young, 470 U.S. 1, 105 S. Ct. 1038, 84 L. Ed. 2d 1 (1985).

      Here we have undertaken to weigh the prosecutor's comments in
the context of the entire trial.           We are persuaded that the


            with Ricky Jivens.    (Emphasis added.)
incident was neither vouching nor an attempt to invoke the court as

a guarantor of truthfulness.        When the prosecutor stated "[a]nd a

judge, state or federal, is not going to give a ... law enforcement

officer a search warrant to search anybody's house for no reason

...," this was a suggestion to the jury that the information

Richardson gave to the court to support the warrant was confirmed

by the search, and, lo and behold, these very articles were found.

"The prohibition against vouching does not forbid prosecutors from

arguing credibility ... it forbids arguing credibility based on the

reputation of the government office or on evidence not before the

jury."       United States v. Hernandez, 921 F.2d 1569, 1573 (11th

Cir.1991). The remarks were designed to refer the jury to evidence

in the case that was favorable to the Government.               Id.

       To the extent that the prosecutor might have been interpreted

as saying, "The judge who issued the search warrant must have

believed that Richardson was a credible person or he would not have

issued a search warrant on the basis of his statement," this would

have    been   offensive   vouching.     Brown      strains   to      reach   this

interpretation however. The question is: what did the agents find

when they got there?       The same things Richardson said they would

find.    While the prosecutor teetered on the line dividing a proper

from    an   improper   closing   argument,   his    comments      were   not   an

explicit personal or judicial endorsement of credibility and, in

the absence of objection, do not constitute plain error.

D. Reddick—Sufficiency of the Evidence

         The indictment named Reddick as an aider and abettor who

willfully assisted Ricky Jivens in the conspiracy by serving as his
nominee.    He was also charged with a single substantive money

laundering violation by knowingly becoming the lessee of record on

property located at 102 Chowning Drive in Savannah to conceal

Jivens' interest.      Reddick contends that the Government's evidence

at trial was insufficient to support his convictions on both

counts.    We agree.

1. Standard of Review.

      In reviewing the sufficiency of the evidence, this Court is

limited to inquiring whether, construing the evidence and drawing

all inferences and credibility choices in the Government's favor,

any reasonable jury could have found the defendants guilty beyond

a reasonable doubt.       Glasser v. United States, 315 U.S. 60, 62
S. Ct. 457, 86 L. Ed. 680 (1942);       United States v. Van Hemelryck,

945 F.2d 1493, 1499 (11th Cir.1991).

2. Analysis.

      To support a conviction for conspiracy, the Government must

prove that a conspiracy existed, that the defendant had knowledge

of the essential aims of the conspiracy, and that with such

knowledge, the defendant joined the conspiracy.      United States v.

Blasco, 702 F.2d 1315, 1330 (11th Cir.1983).         To be guilty of

aiding and abetting a conspiracy, a defendant need only "associate

himself with the crime, participate in it as something he wishes to

bring about, and seek by his actions to make it succeed."      United

States v. Pepe, 747 F.2d 632, 665 (11th Cir.1984).      An aiding and

abetting offense occurs when a defendant assists the perpetrator of

the crime while sharing in the requisite criminal intent.      United

States v. Martinez, 555 F.2d 1269, 1271 (5th Cir.1977).        On the
money laundering count, the Government must show that the willful

aiding and abetting are acts that are integral and important to the

successful operation of a drug conspiracy. United States v. Perez,

922 F.2d 782, 786 (11th Cir.), cert. denied, 501 U.S. 1223, 111
S. Ct. 2840, 115 L. Ed. 2d 1009 (1991).

     Government evidence consisted chiefly of the testimony of two

witnesses, David Smith, the leasing agent, and Chris Cochran, a

mutual acquaintance of both Jivens and Reddick.    Smith testified

that Reddick leased the Chowning Drive house from him in November

1990 for twelve months at $675.00 per month.        The Government

presented evidence showing that Reddick provided false written

statements to the leasing agent, indicating that he intended to

live there with his wife and two children.   On the lease, Reddick

listed his current address as 3211 Martha Street.       Smith, the

agent, testified that he made one visit to the Chowning Drive house

during the lease period.   At that time he was met at the door by a

young lady with a baby.    The Government contends that the jury

inferred this was Danielle Jones and her child by Ricky Jivens.

     Cochran testified that Jivens first asked him to rent the

house and he agreed.    When Cochran couldn't pass the requisite

credit check, Cochran testified that Jivens, in Cochran's presence,

then asked Reddick to rent the house for him and Reddick agreed.

Reddick contends, and the Government does not dispute, that Jivens

needed to rent a house in which his girlfriend could live so that

his "wife," Renee, would not find out.     Reddick claims that the

evidence did not show a criminal intent, but merely an intent to do

a favor for a friend.
       The Government introduced physical evidence that within the

lease period Reddick also rented a boat slip and listed Martha

Street as his residence address.     A warranty deed indicated that

Reddick owned the home at Martha Street.     Government exhibit 29a

was a $3,000 money order from John Brown to Levon Bazemore, found

in a car that also contained an automobile service bill in the name

of Grady Reddick.

       The Government argues that the same evidence establishes

Reddick's guilt on both counts.    We disagree.

       As to the money laundering count, the record shows that

Reddick executed the lease to conceal the identity of the lessee.

However, there is no evidence that indicates Reddick concealed or

disguised the source of the rental payments.      The record fails to

show that Reddick knew that Jivens' money was obtained through

illegal means or that Reddick profited from the transaction in any

way.    The lease of the house as a place of abode for Jivens'

girlfriend was not connected by any evidence to drug violations.

       Similarly there was insufficient evidence on the conspiracy

count to prove that Reddick participated in any of the acts of

murder, narcotics trafficking or turf warfare.     No evidence showed

that he associated with any gang member other than Ricky Jivens

himself. No evidence showed that he "got down," took drugs, bought

drugs, or sold drugs.    No evidence showed that Reddick knew of the

drug conspiracy or agreed through any act to become a member or to

aid and abet a member.   The Government argues that it was "readily

inferable" that Reddick was an aider and abettor to the conspiracy

because "he was in close association" with Ricky Jivens.    It is not
enough that Reddick knew Jivens.        It is not enough that Reddick

leased a house for Jivens.      Association with a coconspirator is

insufficient to prove participation in a conspiracy. United States

v. Kelly, 749 F.2d 1541 (11th Cir.), cert. denied, 472 U.S. 1029,

105 S. Ct. 3506, 87 L. Ed. 2d 636 (1985).       At a minimum, the defendant

must willfully associate himself in some way with the criminal

venture and willfully participate in it as he would in something he

wished to bring about.    United States v. Hernandez, 896 F.2d 513

(11th Cir.), cert. denied, 498 U.S. 858, 111 S. Ct. 159, 112 L. Ed. 2d
125   (1990).   We   conclude   that   the   Government's   evidence   was

insufficient to convict Reddick under either count and we reverse

his convictions.

                           IV. CONCLUSION

      For the reasons stated above, we AFFIRM the convictions and

sentences of Moss and Brown, but we REVERSE Reddick's convictions.

      AFFIRMED in part and REVERSED in part.